DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 4/14/2021.
2. 	Claims 1, 2, 4, 5, 7, 9, 11-14, 17, 21-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 5, 7, 9, 11-14, 17, 21-23


Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Receive a request to route a transaction between a source node and a destination node of the computer network; identify a plurality of available routing paths that connect the source node and the destination node – Certain Methods of Organizing Human Activity.
Extract from the transaction request, a feature vector (FV), the FV comprising a data structure comprising a plurality of parameters associated with the transaction request – Mental Process.
Receive at least one weighted user preference and, for each available routing path, calculate calculating a cost metric that evaluates the routing path based on the at least one weighted user preference – Mental Process.
Associate, by the clustering model, the requested transaction with a cluster of transactions based on the extracted FV – Mental Process.
Attribute at least one group characteristic (GC) to the requested transaction based on the association with a given cluster of transactions of a plurality of clusters,
wherein a given the neural network of the plurality of neural networks is configured to produce a selection of an optimal routing path for the requested 
wherein each neural network is dedicated to a respective cluster of the plurality of clusters, 
wherein each neural network is configured to select at least one routing path for at least one specific transaction associated with the respective cluster, and 
wherein the routing engine is configured to employ a routing protocol, to route the requested transaction via the selected optimal routing path – Mental Process / Mathematical Concepts.
Examiner thus notes that each of the independent claim limitations falls under the groupings of Mental Process, and/or Mathematical Concepts, and/or Certain Methods of Organizing Human Activity and therefore the claim as a whole describes an abstract idea.
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
I.MATHEMATICAL CONCEPTS
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
III.MENTAL PROCESS
A close look at the Specification (Para [0004], [0005]) suggests that the invention relates to processing payments between merchants and service providers.  As per Para [0033], the term “Cost metrics” refers to a set of metrics that may be used to evaluate different available routing paths, to select an optimal routing path.  Pertaining to the example of ME transactions, cost metrics may include at least one of: a transaction fee per at least one available route, currency conversion spread and markup per the at least 
Hence, Applicant’s Specification indicates that the claimed invention is directed to dynamically selecting optimal routing paths for transactions by using artificial intelligence (AI) algorithms.  Examiner notes this is merely a conceptual idea.  Computerized analysis as such is no more than automating a mental process.  Selecting an optimal routing path from a plurality of available routing paths requires observation, evaluation, judgment or opinion.  A human operator can mentally identify a plurality of routing paths between two nodes, obtain transaction feature vector, attribute a characteristic, associate it with transactions in a group and select an optimal routing path to route the transaction based on mental decision making or using mathematical optimization on paper.  Hence, the claims describe Mental Process.
Although using a machine learning algorithm may allow for solving problems more efficiently that when performed with paper and pencil, invoking such an algorithm is no more than the conceptual idea of using such an algorithm.  Furthermore, training a machine learning model constitutes Mathematical Concepts, such as the concept of using known data to set and adjust coefficients and mathematical relationships of variables that represent some modeled characteristic or phenomenon.  

Hence, all the intrinsic evidence shows that the claimed invention is directed to the abstract idea Certain Methods of Organizing Human Activity.
The dependent claims merely limit the abstract idea to – maximum likelihood fit, types of group characteristics, types of cost metrics, and weighted preferences – which are also abstract concepts.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Mental Process and/or Mathematical Concepts and/or Certain Methods of Organizing Human Activity.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e)
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element recited in the claims, beyond the abstract idea, is a processor.  As per Para [0034], the processor is a generic one.  Hence, Examiner notes that any additional element, beyond the judicial exception, has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receive a request to route transaction, identify routing paths; extracting feature vector (FV); evaluate routing path by calculating cost based on weighted user preference; associate transaction with a cluster based on extracted FV using clustering mode; attribute group characteristic (GC) to transaction based on association with a given cluster, wherein a NN is dedicated to a cluster to employ a routing protocol and produce optimal routing path – to be implemented on a generic processor.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.

When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – selecting an optimal path for routing transactions between nodes using neural networks – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
Examiner has withdrawn obviousness rejection of the claims based on Applicant’s amendments and arguments filed 4/14/2021.
101
Applicant's arguments with regard to subject matter eligibility have been fully considered but they are not persuasive. 

Examiner respectfully disagrees.
With regard to the assertion that the claims reduce processing power, Examiner first notes that this is a wished-for or aspirational feature because Para [0111] states that “Neural network 214 may consequently determine an optimal routing path according the at least one calculated GC, thereby reducing processing power after initial training of clustering model 220.”  In other words, there is no guarantee or certainty that the Neural Network will cause greater or lesser consumption of processing power.  Nor does the Specification explain why or how this wished-for reduced processing power can be achieved.  Similarly, the feature of – dedication of neural network modules 214 to respective clusters of clustering model 220 may facilitate efficient production of routing path selections for new transaction requests, according to training of the neural network modules on data derived from similar transactions – as recited in Para [0099] is also a wished-for, aspirational feature that may or may not provide efficiency.
Second, Examiner notes that any efficiency arising out of reduced processing power is inherent to the use of computers and has nothing to do with the invention.  Courts have consistently held that the mere automation of manual processes using 
With respect to Applicant’s assertion that claimed process improves the computer technology of computer networks, in particular routing transactions between nodes of a computer network, Examiner finds this to be unpersuasive because, as noted previously, no computer or technology or network has been improved by the claimed steps.  The Specification is devoid of technical steps that could purport to improve any computer or network technology.  There is no indication in the Specification that Neural Networks have been improved; instead they are being used as a black box to determine an optimal routing path.  Dedicating neural networks to respective clusters is merely a method of training neural networks.  The solution described here is at the level of applying a generic black box to identify optimal routing paths.  This is insufficient to confer patent eligibility.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  That is, the consideration applies equally For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. Apr. 18, 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”) 
Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Similarly here, any purported improvement in the claims is in the judicial exception itself and not in the technology.  Employing NN/AI/ML algorithms to identify optimal transaction settlement path based on business or economic factors may improve the financial situation of the parties to a transaction but it certainly has no effect on improving computers or networks.
not “on the specific asserted improvement in computer capabilities.”  There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.   The present claims are directed determining the optimal path to settle a transaction and merely use Neural Networks as an input output black box to improve the performance of that determination and not the performance of a computer.
See MPEP 2106.05(f) (“Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more.”). 
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, Examiner notes that 
Previously Addressed Arguments
Applicant asserts that none of the elements a, b, c, d, e, f may be practically performed in a human mind as part of a process of routing a requested transaction in a computer network that may convey enormous volumes of transactions involving highly complex task such as representation of neural networks.  
Examiner respectfully disagrees.
As explained above, selecting an optimal routing path from a plurality of available routing paths requires observation, evaluation, judgment or opinion and thus falls under the grouping of Mental Process.
Examiner further notes that Applicant’s assertion regarding “enormous volumes of transactions involving highly complex tasks” is not commensurate with the scope of claim 1 because the claim does not require processing an enormous volume” of transactions.  Under BRI, the claimed steps can be satisfied by routing a single transaction from one node to another node in a network of three nodes.
The Specification and Drawings fails to describe any technical solutions to technical problems but instead recite the abstract concept of selecting optimal transaction route at a high level of generality.  There is no disclosure in the Specification, of how the route selection is implemented and what aspects of the route selection are subjected to the machine learning algorithm.
The independent claims recite a method for routing information using result-based functional language.  The claims require the functional results of “extract” 
The broadly claimed “selection of an optimal path,” fails to capture how the claim would select an optimal routing path.  Instead, the ‘selecting’ step is recited at a high level of generality and fails to require any steps that explain what constitutes an ‘optimal path’ and how it is achieved.  Nothing in the Specification or Drawings indicates how the optimum routing path is determined or how a particular route is selected based on the optimization data.
Thus, steps a-f do not embody a concrete solution to a problem because they lack the specificity required to transform a claim from one claiming only a result to one claiming a way of achieving it.  As a whole, claim 1 merely instructs generic systems to select an optimal routing path, and does not have the specificity required to transform a claim from one only claiming a result to one claiming a way of achieving it.” SAP America v. InvestPic (Fed. Cir. 2018).  Therefore, the claim is directed to an abstract idea.  
See Intellectual Ventures I LLC v. Symantec (Fed. Cir. 2016) (explaining that when a claim directed to an abstract idea‘contains no restriction on how the result is accomplished and the mechanism is not described, although this is stated to be the essential innovation, then the claim is not patent-eligible”); see also Internet Patents 
Similar to the claims at issue in Intellectual Ventures I LLC v. Capital One Financial Corp., 850 F.3d 1332 (Fed. Cir. 2017), “the claim language here provides only a result-oriented solution with insufficient detail for how a computer accomplishes it.  Our law demands more.” Intellectual Ventures, (citing Elec. Power Grp., LLC v. Alstom (Fed. Cir. 2016)). 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  The claims are directed to transaction route optimization and merely use a computer to improve the performance of that determination not the performance of a computer.  
Although, the claimed steps may improve a business process, but it does not achieve an improved technological result.  To the extent the claimed invention provides an improvement, that improvement does not concern an improvement to computer capabilities but instead relates to an alleged improvement in achieving a positive consumer purchasing decision – a process in which a computer is used as a tool in its ordinary capacity.  The claimed steps are directed to achieving the result of routing commercial transactions as distinguished from a technological improvement for achieving or applying that result.  
Applicant analogizes the present claims to McRO.
Examiner finds this unpersuasive.

In contrast, the present claims do not involve any improvement to the computer by incorporation of any rules to improve an existing process as in McRO.  The claims here do not describe a process that is comparable to synchronization of animation characters.  Rather they are directed to the abstract idea of producing the selection of an optimal transaction routing path.  Furthermore, neither the Specification nor the claims describe any algorithm for determining the optimal routing path.  
The focus of clamed invention is to implement a business process.  They are not directed to any improvement to any technical process similar to computerized animation.  Unlike McRO, there is no specific rule in the claim that integrates the judicial exception recited in the claims into a practical application.
The claims can be characterized as a method of determining optimal transaction routing paths by conventional machine learning algorithms.  But, the improvement relied upon by the claims, is not accomplished by a specific rule or implementation.  Rather, the claim, and the written descriptive support in the Specification, refer only to generic machine learning algorithms with no explanation as to how they are implemented to improve optimal routing of transaction as required by the claim.  The claimed steps 
The additional element of a processor and the lack of any rule by which the optimal path is determined is not sufficient to integrate the mental process recited in claim 1 into a practical application.  Use of generic computer components to perform generic machine learning optimization is insufficient to integrate a judicial exception into a practical application.
Hence, McRO does not apply.
At most, the claims describe a building block or conceptual framework for optimizing transaction routes that is similar to OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015) (“At best, the claims describe the automation of the fundamental economic concept of offer-based price optimization through the use of generic-computer functions.”).
Embedding an abstract idea (selecting optimal transaction route) in technology (e.g., a “computer”), is merely an attempt to limit the use of the abstract idea to a particular technological environment, which does not transform an otherwise abstract idea into patent-eligible subject matter.
For the above reason, the claims are patent ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693